Citation Nr: 9916363	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a dental condition for 
purposes of compensation and Department of Veterans Affairs 
(VA) outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1991 to 
September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO) which, 
inter alia, denied service connection for a personality 
disorder and dental condition.  The veteran appealed the RO 
decision as to these matters and in January 1995, he 
testified at a hearing at the RO.  By October 1996 decision, 
the Board denied service connection for a personality 
disorder and remanded the remaining claim of service 
connection for additional development of the evidence.

In the October 1996 decision, the Board noted that, at his 
January 1995 hearing, the veteran had raised a claim of 
service connection for an acquired psychiatric disability 
(other than a personality disorder).  Finding that the issue 
was not inextricably intertwined with the issue on appeal, 
the Board referred the matter to the RO for initial 
adjudication.  The record shows that the RO has not yet 
considered this issue; thus, it is again referred to the RO 
for initial adjudication.


FINDINGS OF FACT

1.  The dental conditions involving teeth numbers 6, 7, 8, 9, 
and 10 preexisted service and did not undergo increase in 
disability (beyond natural progress of the disease) during 
the veteran's active service.

2.  There is no evidence that he currently suffers from a 
dental condition due to in-service combat wounds or service 
trauma, that he was a prisoner of war during service, that he 
has an adjudicated service-connected compensable dental 
disability or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA, or that he is a Chapter 31 vocational rehabilitation 
trainee.

CONCLUSION OF LAW

The claim of service connection for a dental condition (teeth 
numbers 6, 7, 8, 9, and 10) for purposes of compensation and 
VA outpatient dental treatment is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that at his February 1991 
military enlistment medical examination, the veteran reported 
that in May 1990, prior to his entry into service, four of 
his top front teeth (teeth numbers 7, 8, 9, and 10) had been 
"knocked out and fixed" after he fell out of a pickup 
truck.  

In-service dental records contain a more detailed dental 
history regarding the pre-service accident.  Specifically, in 
April 1993 the veteran reported that, in May 1990, tooth 
number 9 was avulsed, tooth number 8 was laterally displaced, 
and teeth numbers 7 and 10 were fractured with pulpal 
exposure.  He indicated that he was treated by a civilian 
dentist at that time who performed a root canal extraorally 
at tooth number 9, repositioned tooth number 8, performed a 
pulpal extirpation of teeth numbers 10 and 8 with subsequent 
root canals, and extracted tooth number 7.  A bridge was 
fabricated at that time from tooth number 6 to tooth number 9 
and a crown was made for tooth number 10.

The service dental records show that at a March 1992 dental 
examination, panoramic and bite wing X-rays revealed an 
overextended gutta percha filling in the area of tooth number 
8.  (Gutta percha is the coagulated, dried, putrefied latex 
of trees, used in dentistry in the form of cones for filling 
the root canal.  Dorland's Illustrated Medical Dictionary, 
723 (28th ed. 1994)).  Also observed was external root 
resorption at tooth number 9.  Evaluation for endodontic 
surgery was scheduled and in November 1992, the veteran 
underwent root canal surgery on teeth numbers 8 and 9.  The 
treatment was unsuccessful in arresting the external root 
resorption and in April 1993, tooth number 9 was extracted 
and a partial denture was completed.  In June 1993, the 
veteran was noted to be healing well in the area of teeth 
numbers 8 to 10.  A consultation for evaluation of a fixed 
partial denture from tooth number 6 to tooth number 10 was 
scheduled for July 1993.  However, in July 1993, the veteran 
was hospitalized after he attempted suicide.  He was 
thereafter medically discharged due to a personality disorder 
in September 1993 and it does not appear that the 
prosthodontic consultation was completed.  

Following his separation from service, in September 1993, the 
veteran filed a claim of service connection for "incomplete 
dental work."  

In January 1995, he testified at a personal hearing in 
connection with his claim.  He stated that when he was a 
junior in high school, he fell out of a pickup truck, and as 
a result, one of his teeth was knocked out, one was twisted, 
and two were broken.  He stated that he was treated by a 
private dentist who performed four root canals, replaced the 
missing tooth, put a crown on one tooth and fabricated with a 
bridge across the other three.  He stated that he had no 
problems thereafter until approximately January 1992 when he 
had a dental examination in service.  He indicated that at 
that time, X-ray examination of his teeth showed a "cyst" 
inside his gums which was "eating away at the roots of the 
tooth."  He stated that he then began extensive dental 
treatment, including the extraction of one tooth, and was 
initially given a partial plate and advised that further work 
would be completed; however, he was discharged from service 
before the work was completed.  

The veteran underwent VA dental examination in January 1997.  
The examiner reviewed the claims folder and noted that the 
veteran had sustained dental trauma in May 1990 (prior to 
service) when he fell from a pickup truck.  He noted that, at 
that time, tooth number 7 had been extracted, tooth number 9 
had been exfoliated and replanted, root canals had been 
performed on teeth numbers 7, 8, 9, and 10, a crown had been 
made for tooth number 10, and a bridge made from teeth 
numbers 6 to 10.  The examiner noted that after the veteran 
entered service, tooth number 9 was extracted in April 1993 
after he developed external root resorption and bone loss, 
and that in May 1993, a partial denture was fabricated, 
replacing tooth number 9.  He also noted that the record 
showed that treatment was planned to fabricate a bridge from 
tooth number 6 to tooth number 11, but that this was not done 
as the veteran was issued an unrelated medical discharge.  

Following the January 1997 VA dental examination, the final 
diagnoses were:  
(1) missing tooth number 7, extracted prior to service 
secondary to trauma; (2) some bone loss of teeth numbers 8 
and 10, secondary to trauma; and (3) tooth number 9, root 
resorption and bone loss, secondary to trauma.  The examiner 
emphasized that the etiology of the veteran's current dental 
condition was pre-service trauma sustained in the pickup 
truck accident.  The examiner also indicated that, in his 
opinion, the veteran's in-service dental treatment was 
appropriate, and that his present dental condition was a 
natural consequence of the trauma inflicted when the veteran 
fell from the pickup truck.  

In a May 1997 statement, the veteran stated that although at 
the time of his discharge from service, he was advised that 
he had 90 days to have his dental work completed, he was 
never told "how or where I needed to get this done."  

II.  Analysis

Initially, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has repeatedly held that the Board is 
required to consider a veteran's claim under all applicable 
provisions of law and regulation whether or not the claimant 
specifically raises the applicable provision.  See Douglas v. 
Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Liberally construing 
the veteran's statements as required by 38 C.F.R. § 20.202 
(1998), the Board finds that he has perfected appeals with 
the issues of entitlement to service connection for a dental 
condition, both for purposes of compensation and for purposes 
of VA outpatient dental treatment; thus, both issues will be 
addressed.  See Mays v. Brown, 5 Vet. App. 302 (1993).

With respect to the issue of service connection for a dental 
condition for purposes of compensation, under applicable 
criteria, service connection will be granted for a dental 
disease or injury of individual teeth and the investing 
tissue, shown by the evidence to have been incurred in or 
aggravated by service.  Service connection for dental 
conditions will not be considered as having been established 
when the evidence clearly shows that the disabilities existed 
at the time of enlistment.  38 C.F.R. § 3.381(a).  In that 
regard, the statutory presumption of soundness of condition 
at the time of entrance into active service will not be 
applicable, in cases of dental conditions not disabling to a 
compensable degree.  38 C.F.R. § 3.381(d).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation when the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The furnishing of treatment or a prosthesis for 
noncompensable dental conditions during service will not be 
considered per se as aggravation of a dental condition shown 
to have existed prior to entrance into active service.  38 
C.F.R. § 3.381(b).

Under 38 C.F.R. § 4.149 (1998), certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge), are not 
considered disabling, and may be service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  This regulation 
became effective on February 17, 1994.  Because 38 C.F.R. § 
4.149 became effective after the date that the veteran filed 
his claim, and as the provisions of section 4.149 are not 
favorable to the veteran, the Board finds that 38 C.F.R. 
§ 4.149 is inapplicable in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (holding that where 
law or regulations changes after a claim has been filed but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply unless otherwise specified).  

However, the Board observes that under 38 C.F.R. § 4.150 
(which was in effect when the claim was filed) missing teeth 
can be service connected for compensation purposes only if 
the lost masticatory surface cannot be replaced by suitable 
prosthesis and where such loss is, inter alia, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913.  
Ratings under section 4.150 apply only to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease 
since such loss is not considered disabling.  Id., Note.  

The initial question in this case is whether the veteran has 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for a dental condition, for purposes of 
compensation, is well grounded.  38 U.S.C.A. § 5107(a).  The 
Court has held that in order for a claim of service 
connection to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996 ) 
(table).  

Here, the evidence shows, and the veteran does not dispute, 
that his dental condition (specifically, various conditions 
of teeth numbers 6, 7, 8, 9, and 10) preexisted service.  
While he was furnished significant dental treatment in 
service in the area of these teeth (including extraction of 
tooth number 9), there is no evidence that any of the 
conditions for which he was treated was a compensable 
condition.  See 38 C.F.R. § 4.150.  As set forth above, 
treatment for noncompensable dental conditions during service 
will not be considered per se as aggravation of a dental 
condition shown to have existed prior to entry into active 
service.  38 C.F.R. § 3.381(b).  In any event, according to 
the January 1997 VA dental examination report, such treatment 
was necessary as a result of the natural progression of the 
veteran's pre-service dental condition.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

In view of the foregoing, the Board must conclude that the 
veteran's claim of service connection for a dental condition 
for purposes of compensation is not well grounded.  There is 
no evidence of record to show that the veteran's preexisting 
dental condition (although requiring treatment in service) 
was permanently aggravated therein or of a nexus between his 
current dental condition and service.  Therefore, the 
veteran's claim of service connection for a dental condition 
for compensation purposes must be denied.  38 U.S.C.A. § 
5107(a).  

The Board also concludes that the claim of service connection 
for a dental condition, for purposes of entitlement to VA 
outpatient dental treatment, is not well grounded.  In 
Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd. 87 F.3d 1304 
(Fed.Cir. 1996), the Court provided further guidance as to 
the requirements of a well-grounded claim of entitlement to 
VA outpatient dental treatment.  These requirements are 
discussed below.  

Under applicable law and regulation, a veteran is entitled to 
VA outpatient dental treatment if he qualifies under one of 
the categories outlined in 38 U.S.C.A. § 1712(b) (West 1991) 
and 38 C.F.R. § 17.161 (1998).

Specifically, a veteran will be eligible for Class I VA 
outpatient treatment if he has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As noted, compensable 
service-connected dental conditions include loss of teeth due 
to loss of substance of the body of the maxilla or mandible 
without loss of continuity.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (1998).  In this case, as set forth 
above, the evidence does not show that he has a service-
connected dental condition, compensable or otherwise.  For 
example, there is no indication that his missing teeth are 
due to a loss of substance of the body of the maxilla or 
mandible due to in-service trauma or disease such as 
osteomyelitis.  Thus, he has not presented a well-grounded 
claim for Class I eligibility.  See Woodson, 8 Vet. App. at 
354 (holding claim was not well grounded where claimant 
neither alleged or submitted evidence to show that his 
claimed dental condition warranted a compensable rating under 
the applicable code).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
one-time correction of the noncompensable service-connected 
dental condition may be authorized if application for such 
treatment was made within 90 days after such discharge or 
release.  Here, although the veteran's application was 
received within 90 days of his discharge, as set forth above, 
he does not have a service-connected dental condition; 
therefore, his claim for Class II VA treatment is not well 
grounded.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 
38 C.F.R. § 17.161(c).  For these purposes, the term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during a veteran's military service.  VA O.G.C. Prec. Op. No. 
5-97, 62 Fed. Reg. 15,566 (1997).  In essence, the 
significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.  

In this case, there is no evidence that the veteran sustained 
any trauma to the face or mouth during service.  Rather, the 
evidence clearly shows that the veteran's dental condition 
was a result of pre-service trauma.  The Board is aware that 
the veteran was afforded significant dental treatment in 
service; however, this fact alone does not provide a basis on 
which to grant his claim.  As noted on most recent VA dental 
examination, the treatment provided in service was 
restorative and appropriate in light of his pre-service 
injuries and, as set forth above, "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during the veteran's military 
service).  VA O.G.C. Prec. Op. No. 5-97.  

Thus, in the absence of competent evidence of a service-
connected noncompensable dental condition determined to be 
the result of service trauma, the Board finds that the 
veteran has also failed to submit a well-grounded claim of 
entitlement to Class II(a) VA outpatient dental treatment.  
See Woodson, 8 Vet. App. at 355.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. 
§ 3.1(y), the term "former prisoner of war" means a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in line of duty by 
an enemy Government or its agents, or a hostile force, during 
a period of war.  In this case, the veteran's DD Form 214 
does not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.  

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  For example, there is no indication that he has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA or that he is 
a Chapter 31 vocational rehabilitation trainee.  In light of 
the foregoing, and based on the evidence of record, the Board 
finds that the veteran's claim of entitlement to VA 
outpatient dental treatment is not well grounded.

Since a well-grounded claim has not been submitted, VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  
Nonetheless, VA has an obligation to notify a claimant under 
section 5103(a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
'plausible' and that such evidence had not been submitted 
with the application.  McKnight v. Gober, 131 F.3rd 1483 
(1997).  Here, no such evidence has been identified.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application.  Id.


ORDER

Entitlement to service connection for a dental condition for 
purposes of compensation and VA outpatient dental treatment 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

